DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Measurement of Power Consumption in Digital Systems”, Konstantakos et al. (referred hereafter Konstantakos et al.).
Referring to claim 1, Konstantakos et al. disclose a measurement device having a plurality of measurement settings, the measurement device (Figure 1) comprising:
a measurement unit (Figure 1) configured to perform measurements on an electric signal of a device under test (e.g., DUT – Figure 1) while applying at least one of the plurality of measurement settings (e.g., Figures 2-3, 4, and 6) for performing the measurements (page 1663, III. Proposed Approach: 1st – 5th para.; pages 1664-1665, A. Methods With a Discharging Current Source section, Figures 2-3; pages 1665-1667, B. Switched Current Method section, Figure 4; pages 1667-1670, IV. Experimental Implementation and Results section, Figures 6-13, Tables I - II);
an integrated direct current source configured to power the device under test (Figure 1-4 & 6, pages 1667-1670, IV. Experimental Implementation and Results section);
a monitoring circuit (Figures 1 & 6) configured to monitor at least one monitoring parameter of the direct current source, the at least one monitoring parameter comprising information gathered from the integrated direct current source (pages 1663-1664, III. Proposed Approach section; pages 1667-1670, IV. Experimental Implementation and Results section); and
a control circuit (Figure 6) configured to control section of the measurement setting (pages 1667-1670, IV. Experimental Implementation and Results section),
wherein the control circuit is configured to adjust the at least one applied measurement setting in response to the monitoring parameter monitored by the monitoring circuit (Figures 7-13, Tables I-II, pages 1667-1670, IV. Experimental Implementation and Results section). 
As to claim 3, Konstantakos et al. disclose a measurement device having a plurality of measurement settings (Figure 1), wherein the control circuit is further configured to control the output of the direct current source in response to the measurements performed by the measurement unit (Figure 8, Table I, pages 1667-1670, IV. Experimental Implementation and Results section). 
Referring to claim 4, Konstantakos et al. disclose a measurement device having a plurality of measurement settings (Figure 1), wherein the monitoring unit is a hardware circuit (Figure 6, pages 1667-1670, IV. Experimental Implementation and Results section). 
As to claim 5, Konstantakos et al. disclose a measurement device having a plurality of measurement settings (Figure 1), wherein the measurement unit is configured to be initiated to perform a measurement by the monitoring parameter (Figures 9-10 & 12, pages 1667-1670, IV. Experimental Implementation and Results section). 
Referring to claim 6, Konstantakos et al. disclose a measurement device having a plurality of measurement settings (Figure 1), wherein the measurement unit is configured to be initiated to perform a measurement by monitoring at least one of the power off and power on of the direct current source (Figures 2-3, pages 1664-1665, A. Methods With a Discharging Current Source section). 
As to claim 7, Konstantakos et al. disclose a measurement device having a plurality of measurement settings (Figure 1), wherein the power consumption is a monitoring parameter (Figures 9-10 & 12, pages 1667-1670, IV. Experimental Implementation and Results section). 
Referring to claim 8, Konstantakos et al. disclose a measurement device having a plurality of measurement settings (Figure 1), wherein the control circuit is configured to switch the direct current source on or off in response to physical values measured by the measurement device at the device under test (Figure 4, pages 1665-1667, B. Switched Current Method section). 
As to claim 9, Konstantakos et al. disclose a method (Abstract) for measuring a device under test (e.g., DUT – Figure 1) by using a measurement device having a plurality of measurement settings (Figures 2-3, 4, and 6), the measurement device comprising a measurement unit for performing measurements (Figure 1) on an electric signal of the device under test (Figure 3), an integrated direct current source for powering the device under test (Figure 1-4 & 6), and a monitoring circuit (Figures 1 & 6) for monitoring at least one monitoring parameter (Figures 9-10 & 12), the method comprising:
applying, by the measuring unit, at least one of the plurality of measurement settings for measuring the device under test (page 1663, III. Proposed Approach: 1st – 5th para.; pages 1664-1665, A. Methods With a Discharging Current Source section, Figures 2-3; pages 1665-1667, B. Switched Current Method section, Figure 4; pages 1667-1670, IV. Experimental Implementation and Results section, Figures 6-13, Tables I - II); and
monitoring, by the monitoring circuit, at least one monitoring parameter of the direct current source, the at least one monitoring parameter comprising information gathered from the integrated direct current source (pages 1663-1664, III. Proposed Approach section; pages 1667-1670, IV. Experimental Implementation and Results section), 
wherein selection of the measurement setting is controlled in response to the monitoring parameter monitored by the monitoring circuit, wherein the at least one applied measurement setting is adapted in response to the monitoring parameter monitored by the monitoring circuit (Figures 7-13, Tables I-II, pages 1667-1670, IV. Experimental Implementation and Results section).
Referring to claim 11, Konstantakos et al. disclose a method (Abstract) for measuring a device under test (e.g., DUT – Figure 1) by using a measurement device having a plurality of measurement settings (Figures 2-3, 4, and 6), the measurement device comprising a measurement unit for performing measurements (Figure 1) on an electric signal of the device under test (Figure 3), an integrated direct current source for powering the device under test (Figure 1-4 & 6), and a monitoring circuit (Figures 1 & 6) for monitoring at least one monitoring parameter (Figures 9-10 & 12),
wherein a measurement is initiated by the at least one monitoring parameter (Figures 9-10 & 12, pages 1667-1670, IV. Experimental Implementation and Results section). 
As to claim 12, Konstantakos et al. disclose a method (Abstract) for measuring a device under test (e.g., DUT – Figure 1) by using a measurement device having a plurality of measurement settings (Figures 2-3, 4, and 6), the measurement device comprising a measurement unit for performing measurements (Figure 1) on an electric signal of the device under test (Figure 3), an integrated direct current source for powering the device under test (Figure 1-4 & 6), and a monitoring circuit (Figures 1 & 6) for monitoring at least one monitoring parameter (Figures 9-10 & 12),
wherein a measurement is initiated by at least one of the power off and power on of the direct current source (Figure 4, pages 1665-1667, B. Switched Current Method section). 
Referring to claim 13, Konstantakos et al. disclose a method (Abstract) for measuring a device under test (e.g., DUT – Figure 1) by using a measurement device having a plurality of measurement settings (Figures 2-3, 4, and 6), the measurement device comprising a measurement unit for performing measurements (Figure 1) on an electric signal of the device under test (Figure 3), an integrated direct current source for powering the device under test (Figure 1-4 & 6), and a monitoring circuit (Figures 1 & 6) for monitoring at least one monitoring parameter (Figures 9-10 & 12),
wherein a power consumption of the direct current source is measured as a monitoring parameter, a measurement being initiated in response to a change in the power consumption (Figures 9-10 & 12, pages 1667-1670, IV. Experimental Implementation and Results section). 
As to claim 14, Konstantakos et al. disclose a method (Abstract) for measuring a device under test (e.g., DUT – Figure 1) by using a measurement device having a plurality of measurement settings (Figures 2-3, 4, and 6), the measurement device comprising a measurement unit for performing measurements (Figure 1) on an electric signal of the device under test (Figure 3), an integrated direct current source for powering the device under test (Figure 1-4 & 6), and a monitoring circuit (Figures 1 & 6) for monitoring at least one monitoring parameter (Figures 9-10 & 12),
wherein the output of the direct current source is controlled in response to the measurements performed (Figure 8, Table I, pages 1667-1670, IV. Experimental Implementation and Results section). 
Referring to claim 15, Konstantakos et al. disclose a method (Abstract) for measuring a device under test (e.g., DUT – Figure 1) by using a measurement device having a plurality of measurement settings (Figures 2-3, 4, and 6), the measurement device comprising a measurement unit for performing measurements (Figure 1) on an electric signal of the device under test (Figure 3), an integrated direct current source for powering the device under test (Figure 1-4 & 6), and a monitoring circuit (Figures 1 & 6) for monitoring at least one monitoring parameter (Figures 9-10 & 12),
wherein the direct current source is at least one of switched on and switched off in response to physical values obtained from the device under test (). 
As to claim 16, Konstantakos et al. disclose a measurement device (Figure 1) having a plurality of measurement settings (Figures 2-3, 4, and 6), the measurement device comprising:
a measurement unit (Figure 1) configured to perform measurements on an electric signal of a device under test (e.g., DUT – Figure 1) while applying at least one of the plurality of measurement settings (Figures 2-3, 4, and 6) for performing the measurements (page 1663, III. Proposed Approach: 1st – 5th para.; pages 1664-1665, A. Methods With a Discharging Current Source section, Figures 2-3; pages 1665-1667, B. Switched Current Method section, Figure 4; pages 1667-1670, IV. Experimental Implementation and Results section, Figures 6-13, Tables I - II);
an integrated direct current source configured to power the device under test (Figure 1-4 & 6, pages 1667-1670, IV. Experimental Implementation and Results section);
a monitoring circuit (Figures 1 & 6) configured to monitor at least one monitoring parameter of the direct current source (pages 1663-1664, III. Proposed Approach section; pages 1667-1670, IV. Experimental Implementation and Results section); and
a control circuit (Figure 6) configured to control selection of the measurement setting (pages 1667-1670, IV. Experimental Implementation and Results section),
wherein the measurement device is enabled to observe parameters of the direct current source while measuring the device under test such that changes of the physical values measured during the measurements are compared or put in relation with characteristics of the direct current source while monitoring the at least one monitoring parameter (Figure 8, Table I, pages 1667-1670, IV. Experimental Implementation and Results section), 
wherein the control circuit is configured to adjust the at least one applied measurement setting in response to the monitoring parameter monitored by the monitoring circuit (Figures 7-13, Tables I-II, pages 1667-1670, IV. Experimental Implementation and Results section). 
Referring to claim 17, Konstantakos et al. disclose a measurement device having a plurality of measurement settings (Figure 1), wherein the control circuit is further configured to control the output of the direct current source in response to the measurements performed by the measurement unit (Figure 8, Table I, pages 1667-1670, IV. Experimental Implementation and Results section); and wherein the measurement device is configured to protect the device under test since the measurement device shuts down the direct current source powering the device under test provided that physical values have been measured that might indicate an unstable operation mode of the device under test (pages 1664-1665, A. Methods With a Discharging Current Source section, Figures 2-3; pages 1665-1667, B. Switched Current Method section, Figure 4; pages 1667-1670, IV. Experimental Implementation and Results section, Figures 6-13, Tables I - II).
As to claim 18, Konstantakos et al. disclose a measurement device having a plurality of measurement settings (Figure 1), wherein adjustment of the at least one applied measurement setting by the control circuit includes changing from the at least one of the plurality of measurement settings to a different measurement settings of the plurality of measurement settings (Figures 7-13, Tables I-II, pages 1667-1670, IV. Experimental Implementation and Results section).
Referring to claim 19, Konstantakos et al. disclose a measurement device having a plurality of measurement settings (Figure 1), wherein the plurality of measurement settings are selected from a group consisting of a trigger point, a vertical deflection, and an offset voltage (Figure 7, pages 1667-1670, IV. Experimental Implementation and Results section).
As to claim 20, Konstantakos et al. disclose a measurement device having a plurality of measurement settings (Figure 1), wherein the monitoring parameter is one of power consumption or a status of the direct current source (Figures 9-10 & 12, pages 1667-1670, IV. Experimental Implementation and Results section).
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 3-9, and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864